Exhibit 10.3:


THE OIL-DRI CORPORATION OF AMERICA 2005 DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2008


ARTICLE 1 - INTRODUCTION


1.1 Purpose of Plan


Oil-Dri Corporation of America, a Delaware corporation, has adopted the Plan set
forth herein to provide a means by which certain employees and non-employee
directors may elect to defer receipt of designated percentages or amounts of
their Compensation.


1.2 Status of Plan


The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and shall be interpreted
and administered to the extent possible in a manner consistent with that intent.
The Plan is also intended to comply with the requirements of Section 409A of the
Code, and shall apply to all benefits that were earned or became vested on or
after January 1, 2005.


Benefits that were earned and vested prior to January 1, 2005 shall be governed
by the terms of the Oil- Dri Corporation of America Deferred Compensation Plan,
as amended and restated effective April 1, 2003.


ARTICLE 2 - DEFINITIONS


Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:


2.1 Account means for each Participant, the bookkeeping account established for
his or her benefit under Section 5.1.


2.2 Affiliate means any corporation or enterprise, other than the Company,
which, as of a given date, is a member of the same controlled group of
corporations, the same group of trades or businesses under common control, or
the same affiliated service group, determined in accordance with Sections
414(b), (c), (m) and (o) of the Code, as is the Company.


2.3 Change of Control has the meaning set forth in the Oil-Dri Corporation of
America 2006 Long Term Incentive Plan, as amended from time to time.


2.4 Claimant means a Participant or beneficiary of a Participant who believes he
or she is entitled to a benefit under the Plan.


2.5 Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.


2.6 Company means Oil-Dri Corporation of America or any successor to all or a
major portion of the Company’s assets or business which assumes the obligations
of the Company.
 
2.7 Compensation means employee cash compensation, including but not limited to,
base salary and bonuses payable under the Oil-Dri Corporation of America Annual
Incentive Plan (hereafter “Incentive Bonus”), and director cash compensation,
including but not limited to, retainers, annuity payments, meeting fees, and
consulting fees, payable to a Participant by the Company or an Employer.
Employee compensation is determined before giving effect to Elective Deferrals
and other salary reduction amounts which are not included in the Participant’s
gross income under Code sections 125, 132(f)(4), 401(k), 402(h) or 403(b).


2.8 Earnings means the Company’s long-term borrowing cost in effect during the
Plan Year for which Earnings are being credited plus one percent.



--------------------------------------------------------------------------------


 
2.9 Effective Date means January 1, 2008; provided that the terms of this Plan
shall apply to benefits that were earned or became vested on and after January
1, 2005.


2.10 Election Form means the participation election form as approved and
prescribed by the Plan Administrator.


2.11 Elective Deferral means the portion of Compensation which is deferred by a
Participant under Section 4.1.


2.12 Eligible Employee or Director generally means each employee of an Employer
who is at a salary grade of Grade 11 or higher (Grade 10 or higher prior to
January 1, 2007) at the time he or she elects to make Elective Deferrals or a
non-employee who is a member of the Company’s Board of Directors. The Company
reserves the right to from time to time extend eligibility to participate in the
Plan to a management employee of an Employer who is at a salary grade less than
Grade 11 (Grade 10 prior to January 1, 2007).


2.13 Employer means the Company or any Affiliate which adopts the Plan with the
consent of the Company.


2.14 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation which
amends, supplements or replaces such section or subsection.


2.15  Insolvent means either (i) the Company is unable to pay its debts as they
become due, or (ii) the Company is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.


2.16  Participant means any individual who participates in the Plan in
accordance with Article 3.


2.17 Plan means the Oil-Dri Corporation of America 2005 Deferred Compensation
Plan and all amendments thereto.


2.18 Plan Administrator means the person, persons or entity designated by the
Company from time to time to administer the Plan. If no such person, persons or
entity is so serving at any time, the Company shall be the Plan Administrator.


2.19 Plan Year means the 12-month period beginning January 1 and ending December
31.


2.20 Separation from Service means the Participant’s death, retirement or other
termination of employment with the Company and all Affiliates. For purposes of
this definition, a “termination of employment” shall occur when the facts and
circumstances indicate that the Company and the employee reasonably anticipate
that no further services would be performed by the employee for the Company or
any Affiliate after a certain date or that the level of bona fide services the
employee would perform after such date (whether as an employee or as an
independent contractor), would permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an employee or as an
independent contractor) over the immediately preceding thirty-six (36)-month
period (or full period of services to the Company and all Affiliates if the
employee has been providing services to the Company less than thirty-six (36)
months).


2.21 Specified Employee means an employee of the Company or an Employer who is a
“key employee” under Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding Code Section
416(i)(5)) at any time during the twelve (12)-month period ending on the
preceding December 31. An employee as of a particular December 31 who has been
determined to have satisfied the above definition of “key employee” shall be a
Specified Employee during the twelve (12)-month period commencing on the April 1
next following such determination date and ending on the following March 31.


2.22 Total and Permanent Disability means:


a.
The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or

b.
The Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under the
Company’s short term or long term disability plan; or

c.
The Participant is determined to be totally disabled by the Social Security
Administration.



2

--------------------------------------------------------------------------------


 
2.23 Unforeseen Emergency has the meaning set forth in Section 7.8.


ARTICLE 3 - PARTICIPATION


3.1 Commencement of Participation


Any individual who elects to defer part of his or her Compensation in accordance
with Section 4.1 shall become a Participant in the Plan as of the date such
deferrals commence in accordance with Section 4.1.


3.2 Continued Participation


A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.


ARTICLE 4 - ELECTIVE DEFERRALS


4.1 Elective Deferrals


An individual who is an Eligible Employee or Director on or after January 1,
2005, may elect to defer a percentage or dollar amount of one or more payments
of Compensation, on such terms as the Plan Administrator may permit, which are
for services to be performed by the Participant in the next succeeding Plan Year
by completing an Election Form and filing it with the Plan Administrator on or
before December 31st (or such earlier date as established by the Plan
Administrator) of the year preceding such Plan Year. A Participant other than a
non-employee director may elect to defer only up to 50% of base salary, provided
that such deferral shall equal a minimum of $5,000, and up to 100% of any
Incentive Bonus. A Participant who is a non-employee director may elect to defer
all or any part of such Participant’s Compensation. Any individual who becomes
an Eligible Employee or Director after the Effective Date may, by completing an
Election Form and filing it with the Plan Administrator within 30 days after
becoming an Eligible Employee or Director, elect to defer a percentage or dollar
amount of one or more payments of Compensation, on such terms as the Plan
Administrator may permit, which are for services to be performed by the
Participant after the date on which the individual files the Election Form. Any
Eligible Employee or Director who has not otherwise initially elected to defer
Compensation in accordance with this Section 4.1 may elect to defer a percentage
or dollar amount of one or more payments of Compensation, on such terms as the
Plan Administrator may permit, commencing with Compensation paid in the next
succeeding Plan Year, by completing an Election Form and filing it with the Plan
Administrator on or before December 31st (or such earlier date as established by
the Plan Administrator) of the year preceding such Plan Year. A Participant’s
Compensation shall be reduced in accordance with the Participant’s election
hereunder and amounts deferred hereunder shall be credited to the Participant’s
Account as of the date the amounts would have been paid to the Participant
absent the deferral election. Elective Deferrals shall not be in effect for any
Participant during any period in which such Participant is eligible to receive
benefits under the Company’s long term disability plan.


An election to defer a percentage or dollar amount of Compensation for any Plan
Year shall apply for only such Plan Year. For each succeeding Plan Year an
Eligible Employee or Director must make a new deferral election by completing
and filing with the Plan Administrator an Election Form on or before December
31st (or such earlier date as established by the Plan Administrator) preceding
that Plan Year.


ARTICLE 5 - ACCOUNTS


5.1 Accounts


The Plan Administrator shall establish a bookkeeping Account for each
Participant reflecting Elective Deferrals made for the Participant’s benefit and
any distributions to the Participant, together with any adjustments for
Earnings. The Plan Administrator shall provide the Participant as soon as
practicable after the end of the Plan Year with a statement of his or her
Account as of the last business day of the Plan Year, reflecting the amounts of
deferrals, Earnings, and distributions of such Account since the prior
statement.


5.2 Earnings Credited


Each Participant’s Account shall be adjusted at the end of each Plan Year for
Earnings, which shall be calculated at a rate equal to the Company’s long-term
borrowing cost in effect during the Plan Year plus one percent.


3

--------------------------------------------------------------------------------


 
ARTICLE 6 - VESTING


6.1 General


A Participant shall be immediately vested in and, subject to Participant’s
elections as to time and form of payment under Section 7.1, shall have a
nonforfeitable right to, all Elective Deferrals and all Earnings attributable
thereto credited to his or her Account.


ARTICLE 7 - PAYMENTS


7.1 Election as to Time and Form of Payment


A Participant shall elect on the Election Form the date at which the Elective
Deferrals (including any Earnings attributable thereto) will commence to be paid
to the Participant. Such date must be at least five years following the date at
which such Elective Deferrals commence or the date of Separation from Service.
 
The Participant shall also elect thereon for payments to be paid in either:

 

a. a single lump sum; or

b.
annual installments over a period elected by the Participant up to 15 years, the
amount of each installment to equal the balance of his or her Account
immediately prior to the installment divided by the number of installments
remaining to be paid (“Annual Installments”).



If Elective Deferrals (including any Earnings attributable thereto) are to be
paid upon the Participant’s Separation from Service, such payment will be paid
(or begin to be paid) as soon as practicable following the six month anniversary
of such Separation from Service. If payments upon Separation from Service are to
be made in annual installments, the initial annual installment will be paid as
soon as practicable following the six month anniversary of the Participant’s
Separation from Service, the second annual installment will be paid as soon as
practicable following the one year anniversary of such Separation from Service,
and subsequent annual installments will be paid annually thereafter as soon as
practicable following the yearly anniversary of such Separation from Service.


Each such election will be effective only for deferrals (including any Earnings
attributable thereto) for the Plan Year for which it is made. Except as
otherwise provided in Sections 7.3, 7.4, 7/5. 7.6, 7.7 or 7.8, payment of a
Participant’s Account shall be made in accordance with the Participant’s
elections under this Section 7.1. Such elections will be irrevocable except as
provided in Section 7.2 below.


7.2 409A Transition Rule Election


A Participant may elect to change the time and form of payment of Elective
Deferrals on or before December 31, 2008 by completing a new Election Form;
provided, however, that any new Election Form may only apply to amounts that
would not otherwise be payable during 2008 and may not cause an amount to be
paid during 2008 that would otherwise not be paid during 2008. For the avoidance
of doubt, all elections as to the time and form of payment of Elective Deferrals
will be irrevocable on and after January 1, 2009.


7.3 Change of Control


The Plan will terminate upon a Change of Control that is also a change in the
ownership or effective control of the Company (as defined in Treasury Regulation
§1.409A-3(i)(5)). Immediately prior to the consummation of a transaction
resulting in such a Change of Control or, if not possible, as soon as possible
following such a Change of Control, each Participant shall be paid his or her
entire Account balance in a single lump sum.


7.4  Separation from Service Prior to Age 55


Upon a Participant’s Separation from Service for any reason other than death
prior to the attainment of age 55, the Participant’s entire Account shall be
paid to the Participant in a single lump sum as soon as practicable following
the six month anniversary of such Separation from Service.


4

--------------------------------------------------------------------------------


 
7.5 Separation from Service at or after Age 55


Upon a Participant’s Separation from Service for any reason other than death at
or after the attainment of age 55, the Participant’s Account shall be paid (or
begin to be paid) to the Participant in the form elected by the Participant
under Section 7.1 as soon as practicable following the six month anniversary of
such Separation from Service.


7.6  Disability


If a Participant suffers a Total and Permanent Disability prior to the complete
distribution of his or her Account balance, the following provisions shall
apply:


a.
If the Participant is receiving disability benefits under the Company’s
short-term or long-term disability plan, the Participant will be treated as
actively employed and payment from the Participant’s account shall not be made.
The Participant may, at his or her election, apply for payment because of
Unforeseen Emergency under Section 7.8.

b.
If disability benefits under the Company’s disability plans cease due to
recovery from the Total and Permanent Disability, and the Participant does not
return to employment with an Employer, the Participant’s Account shall be paid
to the Participant as provided in Section 7.4 or 7.5.



7.7 Death


If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid, according to the Participant’s
irrevocable election on the Election Form, in the form elected by the
Participant to the Participant’s designated beneficiary or beneficiaries.


Any designation of beneficiary shall be made by the Participant on a
designation/change of beneficiary form filed with the Plan Administrator and may
be changed by the Participant at any time by filing another designation/change
of beneficiary form containing the revised instructions. If no beneficiary is
designated or no designated beneficiary survives the Participant, payment shall
be made to the Participant’s surviving spouse, or, if none, to his or her issue
per stirpes, in a single payment. If no spouse or issue survives the Participant
payment shall be made in a single lump sum to the Participant’s estate.


7.8 Unforeseen Emergency


If a Participant suffers an Unforeseen Emergency, as defined herein, the Plan
Administrator, in its sole discretion, may pay to the Participant only that
portion, if any, of his or her Account which the Plan Administrator determines
is necessary to satisfy the emergency need, including at the discretion of the
Plan Administrator any amounts necessary to pay any federal, state and local
income taxes reasonably anticipated to result from the distribution.


A Participant requesting emergency payment shall apply for the payment in
writing in a form approved by the Plan Administrator and shall provide such
additional information as the Plan Administrator may require. For purposes of
this section, Unforeseen Emergency means a severe financial hardship resulting
from any of the following:


a.
an illness or accident of the Participant, the Participant’s spouse or the
Participant’s dependent (as defined in Code Section 152(a);

b.
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or

c.
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.



7.9 Taxes


All federal, state and local taxes that the Plan Administrator determines are
required to be withheld from any payments made pursuant to this Article 7 shall
be withheld.


7.10 Claims Procedure


A Claimant may file a claim for benefits with the Plan Administrator, in such
form as permitted by the Plan Administrator. The claim will be evaluated and a
decision rendered within ninety (90) days, unless special circumstances require
an additional ninety (90) day extension of time.


5

--------------------------------------------------------------------------------


 
A Claimant shall be given written notice of whether the claim is granted or
denied, in whole or in part, including (1) specific reasons for the denial, (2)
references to pertinent Plan provisions on which the denial is based, (3) a
description of any additional material or information necessary to perfect the
claim and explanation as to why necessary, and (4) the Claimant’s right to seek
review of the denial.


If denied, in whole or in part, the Claimant may make a written request for
review of such denial to the Plan Administrator within 60 days after receipt of
the denial, and may include pertinent documents, issues and comments to aid the
Plan Administrator. The request will be evaluated and a decision rendered within
sixty (60) days, unless special circumstances require an additional sixty (60)
day extension of time. The written decision will specify reasons for the
decision and references to Plan provisions upon which the decision is based.


A Claimant who fails to file a claim, or submit a timely request for review of
an initial claim shall have no right to review and shall have no right to bring
action in any court. The denial of the claim shall be final and binding on all
persons for all purposes.


7.11 Section 162(m) Limitations


In the event that any amount to be paid pursuant to Section 7.1, 7.4, 7.5, 7.6,
7.7 or 7.8 would, in the Company’s judgment, result in the non-deductibility,
under Section 162(m) of the code, of any portion of such Participant’s income
payable by or attributable to the Company for the year in which such amount is
to be paid, such amount shall not be paid in such year. Such nondeductible
amount shall be payable in the following calendar year, as an addition to the
annual installment scheduled to be paid in such following calendar year, if
applicable, subject to the provisions of this Section 7.10.


ARTICLE 8 - PLAN ADMINISTRATOR


8.1 Plan Administration and Interpretation


The Plan Administrator shall oversee the administration of the Plan. The Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan. The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual(s)
serving as Plan Administrator who is a Participant will not vote or act on any
matter relating solely to himself or herself. In such case, the Company will
appoint an individual to act as Plan Administrator to take such actions. When
making a determination or calculation, the Plan Administrator shall be entitled
to rely on information furnished by a Participant, a beneficiary or the Company.
The Plan Administrator shall have the responsibility for complying with any
reporting and disclosure requirements of ERISA.


8.2. Powers, Duties, Procedures, Etc.


The Plan Administrator shall have such powers and duties, may adopt such rules
and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements, and shall follow such claims and appeal procedures with respect
to the Plan as it may establish.


8.3 Information


To enable the Plan Administrator to perform its functions, the Company shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, retirement,
death, Separation from Service, and such other pertinent facts as the Plan
Administrator may require.


8.4 Indemnification of Plan Administrator


The Company agrees to indemnify and to defend to the fullest extent permitted by
law any officer(s) or employee(s) who serve as Plan Administrator (including any
such individual, whether a present or former employee, who formerly served as
Plan Administrator) against all liabilities, damages, costs and expenses
(including attorneys’ fees and amounts paid in settlement of any claims approved
by the Company) occasioned by any act or omission to act in connection with the
Plan, if such act or omission is in good faith.


6

--------------------------------------------------------------------------------


ARTICLE 9 - AMENDMENT AND TERMINATION


9.1 Amendments


The Company shall have the right to amend the Plan from time to time, subject to
Section 9.3, by an instrument in writing which has been executed on the
Company’s behalf by its Chief Executive Officer or another executive officer of
the Company, with the specific approval of the board of directors or an
authorized committee of the board of directors.


9.2 Termination of Plan


This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Eligible Employee or Director (or any other employee) or a consideration for or
condition of employment or an inducement for the performance of services by an
Eligible Employee or Director (or other employee). The Company reserves the
right to terminate the Plan at any time, subject to Section 9.3, by an
instrument in writing which has been executed on the Company’s behalf by its
Chief Executive Officer or another executive officer of the Company, with the
specific approval of the board of directors or an authorized committee of the
board of directors; provided, however, that distributions upon termination may
only occur in accordance with Treasury Regulation §1.409A-3. In addition, the
Plan shall terminate upon a Change of Control in accordance with Section 7.3.


9.3 Existing Rights


No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.


ARTICLE 10 - MISCELLANEOUS


10.1 No Funding


The Plan constitutes a mere promise by the Company to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Company. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Company or of any other person. In all events, it is the
intent of the Company that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.


10.2 Non-assignability


None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan.


10.3 Limitation of Participant’s Rights


Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of an Employer, or interfere in any way
with the right of an Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.


10.4 Participants Bound


Any action with respect to the Plan taken by the Company or the Plan
Administrator or any action authorized by or taken at the direction of the
Company or the Plan Administrator shall be conclusive upon all Participants and
beneficiaries entitled to benefits under the Plan.


10.5 Receipt and Release


Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in satisfaction of claims against
the Company and/or the Plan Administrator under the Plan, and the Plan
Administrator may require such Participant or beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect. If
any Participant or beneficiary is determined by the Plan Administrator to be
incompetent by reason of physical or mental disability, including minority, to
give a valid receipt and release, the Plan Administrator may cause payment or
payments becoming due to such person to be made to another person for his or her
benefit without responsibility on the part of the Plan Administrator or the
Company to follow the application of such funds.


7

--------------------------------------------------------------------------------


 
10.6 Governing Law


The Plan shall be construed, administered, and governed in all respects under
and by the laws of the state of Illinois. If any provision shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.


10.7 Headings and Subheadings


Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions thereof.
 
8

--------------------------------------------------------------------------------

